Name: Decision No 884/2004/EC of the European Parliament and of the Council of 29 April 2004 amending Decision No 1692/96/EC on Community guidelines for the development of the trans-European transport network (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  transport policy;  organisation of transport
 Date Published: 2004-04-30

 30.4.2004 EN Official Journal of the European Communities L 167/1 DECISION NO 884/2004/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 29 April 2004 amending Decision No 1692/96/EC on Community guidelines for the development of the trans-European transport network (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the first paragraph of Article 156 thereof, Having regard to the proposals from the Commission (1), Having regard to the Opinion of the European Economic and Social Committee (2), Having regard to the Opinion of the Committee of the Regions (3), Acting in accordance with the procedure laid down in Article 251 of the Treaty (4), Whereas: (1) Decision No 1692/96/EC of the European Parliament and of the Council (5) laid down Community guidelines for the trans-European transport network, identifying projects of common interest intended to contribute to the development of that network and, in Annex III, identifying the specific projects to which the European Council attached particular importance at its meetings in Essen in 1994 and in Dublin in 1996. (2) Growth in traffic, in particular due to the growing share of heavy goods vehicles, has resulted in increased congestion and bottlenecks on international transport corridors. In order to ensure international mobility of goods and passengers, it is therefore necessary to optimise the capacity of the trans-European transport network. (3) The Gothenburg European Council in 2001 invited the Community institutions to adopt revised guidelines for the trans-European transport network, with a view to giving priority, where appropriate, to infrastructure investment for railways, inland waterways, short sea shipping, intermodal operations and effective interconnections. In this framework, the contribution of inland waterways ports and regional airports to the objectives of the trans-European transport network should not be underestimated. (4) The forthcoming enlargement of the European Union and the objective of shifting the balance between transport modes and achieving an infrastructure network capable of meeting growing needs, together with the fact that it could take over ten years to complete some of the priority projects, call for re-examination of the list of projects in Annex III to Decision No 1692/96/EC. (5) Bulgaria, the Czech Republic, Cyprus, Estonia, Hungary, Latvia, Lithuania, Malta, Poland, Romania, the Slovak Republic, Slovenia, and Turkey have concluded association agreements and Europe agreements and have applied for membership of the European Union. The transport administrations of eleven of these countries have carried out, with the support of the Commission, a transport infrastructure needs assessment aimed at defining a network according to the same principles as laid down in Decision No 1692/96/EC. (6) The Barcelona European Council in 2002 underlined the objective of reducing bottlenecks in regions such as the Alps, the Pyrenees and the Baltic Sea. (7) The Brussels European Council in December 2003 stressed that the priority projects identified in the guidelines are crucial to the strengthening of Internal Market cohesion, especially in view of the forthcoming enlargement of the Union and of the need to remove bottlenecks and/or complete missing links for the movement of goods (transit) across natural or other barriers or across borders. (8) The second Pan-European Transport Conference in Crete in 1994 and the third Pan-European Transport Conference in Helsinki in 1997 identified ten pan-European transport corridors and four pan-European areas as priorities for cooperation between the European Community and the third countries concerned. (9) In its report submitted to the Commission on 30 June 2003, the High-Level Group on the trans-European transport network (hereinafter "the High-Level Group") identified a limited number of priority projects using a methodology based on criteria which include, in particular, their potential economic viability, the degree of commitment on the part of the Member States concerned to keeping to a timetable agreed in advance in the programming of projects, their impact on the mobility of goods and persons between Member States, and their impact on cohesion and sustainable development. The report also includes projects in the new Member States which will join the Union on 1 May 2004. The results of such cooperation should be taken into account. (10) Environmental protection requirements should be integrated into the definition and implementation of Community policy in the field of the trans-European networks in accordance with Article 6 of the Treaty. This entails the promotion as a priority of infrastructure for transport modes that cause less damage to the environment, namely rail transport, short sea shipping and inland waterways shipping. (11) It is necessary to implement the central objective of decoupling the negative effects of transport growth from growth in GDP, as the Commission proposed in its communication on a European Union strategy for sustainable development. (12) Environmental assessment pursuant to Directive 2001/42/EC of the European Parliament and of the Council of 27 June 2001 on the assessment of the effects of certain plans and programmes on the environment (6) will in the future be carried out for all plans and programmes leading to projects of common interest. Funding for transport infrastructure should also be conditional on compliance with the provisions of Community environmental legislation, in particular Council Directive 85/337/EEC of 27 June 1985 on the assessment of the effects of certain public and private projects on the environment (7) and Council Directives 79/409/EEC of 2 April 1979 on the conservation of wild birds (8) and 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (9). (13) The Commission White Paper on the European transport policy calls for an integrated approach combining, inter alia, measures to revitalise the rail sector, in particular for freight services, to promote inland waterway shipping and short sea shipping, to encourage greater complementarity between high speed rail and air transport and to promote the development of interoperable intelligent transport systems in order to ensure increased network efficiency and safety. (14) The efficiency of the common transport policy depends, inter alia, on the coherence of measures to revitalise the rail sector and to develop the rail infrastructure. Directive 2001/12/EC of the European Parliament and of the Council of 26 February 2001 amending Council Directive 91/440/EEC on the development of the Community's railways (10) provides for a Trans-European Rail Freight Network open to international freight transport services after 2003. The lines of the trans-European Rail Freight Network should be considered as part of the rail network defined by the guidelines set out in Decision No 1692/96/EC so that they can benefit from investments and attract traffic from the road. (15) Within the general objective of ensuring the sustainable mobility of persons and goods, mechanisms should be put in place to support the development of motorways of the sea between Member States in order to reduce road congestion and/or improve access to peripheral and island regions and States. Establishment of such mechanisms, backed up, inter alia, by tendering procedures, should be transparent and geared to needs and should in no way prejudice the Community rules on competition or on public procurement. (16) Support for the development of the motorways of the sea should be seen as complementary to the provision of Community aid as an incentive to the development of short sea shipping operations under the Marco Polo Programme established by Regulation (EC) No 1382/2003 of the European Parliament and of the Council of 22 July 2003 on the granting of Community financial assistance to improve the environmental performance of the freight transport system (Marco Polo Programme) (11) and should be based on the same criteria. However, the granting of Community financial assistance under the two instruments should not be cumulative. (17) There is a need for declaring priority projects to be of European interest, for concentrating Community financing on such projects and for introducing mechanisms to encourage coordination between Member States in order to facilitate completion of the projects within the desired timetable. (18) In accordance with Article 154 of the Treaty, the trans-European network policy should help to strengthen economic and social cohesion within the Community. In order to achieve this objective, efforts should be made to maximise consistency between the Community guidelines for the trans-European transport network and the programming of the relevant financial instruments available at Community level. (19) A posteriori evaluation of the priority projects should facilitate future revisions of the guidelines and of the list of priority projects and should help improve the a priori evaluation methods practised by the Member States. (20) A situation in which national procedures for the assessment of the environmental and socio-economic impact of a project are carried out separately by Member States may prove to be inappropriate to the transnational dimension of projects declared to be of European interest. In order to resolve this, coordinated evaluation and public consultation procedures or transnational enquiry procedures covering the different Member States concerned and focusing on the socio-economic and environmental aspects should be developed, in addition to joint evaluation methods. These procedures should apply without prejudice to the obligations imposed by the Community legislation on environmental protection. (21) Closer coordination between the States involved in projects on the same route may be necessary to improve the return on investments and to make it easier to synchronise investments and to put together a funding package. (22) Cross-border sections should be identified by Member States on the basis of criteria to be defined by the Committee set up under Article 18(2) of Decision No 1692/96/EC. The existing references to cross-border sections of the priority projects included in Annex III to that Decision should not prejudge the definition of cross-border sections according to these criteria. (23) The Commission has conducted an analysis of the impact of the recommendations made by the High-Level Group. The results show that carrying out the projects identified by the Group, combined with several of the measures under the Common Transport Policy, such as charging for the use of infrastructure and opening up rail freight to competition, would produce significant benefits in terms of time savings, lower emissions and less congestion, better access to peripheral Member States and to the new Member States, and greater general well-being. (24) In order to comply with the objectives of the trans-European transport network and to meet the transport challenges of enlargement, a considerable increase in appropriations for the trans-European networks is needed. (25) The Commission might decide to propose to the European Parliament and the Council that it is necessary to take forward projects other than those included in Annex III of Decision No 1692/96/EC in order to pursue objectives to boost growth, to better integrate an enlarged Europe and to improve the productivity and competitiveness of European business on global markets, as well as to contribute to the objective of economic, social and territorial cohesion and to intermodality. These projects should be given appropriate priority within the context of Community financing instruments. (26) Decision No 1692/96/EC should therefore be amended accordingly, HAVE ADOPTED THIS DECISION: Article 1 Decision No 1692/96/EC is hereby amended as follows: 1) in Article 2(1), the date "2010" shall be replaced by "2020"; 2) Article 3(2) shall be replaced by the following: "2. The transport infrastructure shall comprise road, rail and inland waterway networks, motorways of the sea, seaports and inland waterway ports, airports and other interconnection points between modal networks."; 3) Article 5 shall be replaced by the following: "Article 5 Priorities Taking into account the objectives set out in Article 2 and the broad lines of measures set out in Article 4, the priorities shall be: (a) establishment and development of the key links and interconnections needed to eliminate bottlenecks, fill in missing sections and complete the main routes, especially their cross-border sections, cross natural barriers, and improve interoperability on major routes; (b) establishment and development of infrastructure which promotes the interconnection of national networks in order to facilitate the linkage of islands, or areas similar to islands, and landlocked, peripheral and outermost regions on the one hand and the central regions of the Community on the other, in particular to reduce the high transport costs of these areas; (c) the necessary measures for the gradual achievement of an interoperable rail network, including, where feasible, routes adapted for freight transport; (d) the necessary measures to promote long-distance, short sea and inland shipping; (e) the necessary measures to integrate rail and air transport, especially through rail access to airports, whenever appropriate, and the infrastructures and installations needed; (f) optimisation of the capacity and efficiency of existing and new infrastructure, promotion of intermodality and improvement of the safety and reliability of the network by establishing and improving intermodal terminals and their access infrastructure and/or by deploying intelligent systems; (g) integration of safety and environmental concerns in the design and implementation of the trans-European transport network; (h) development of sustainable mobility of persons and goods in accordance with the objectives of the European Union on sustainable development."; 4) Article 8 shall be replaced by the following: "Article 8 Environmental Protection 1. When projects are planned and carried out, environmental protection must be taken into account by the Member States by carrying out, pursuant to Council Directive 85/337/EEC, environmental impact assessments of projects of common interest which are to be implemented and by applying Council Directives 79/409/EEC of 2 April 1979 on the conservation of wild birds (12) and 92/43/EEC. As from 21 July 2004 an environmental assessment of the plans and programmes leading to such projects, especially where they concern new routes or other important nodal infrastructure development, shall be carried out by Member States pursuant to Directive 2001/42/EC of the European Parliament and of the Council of 27 June 2001 on the assessment of the effects of certain plans and programmes on the environment. (13). Member States shall take the results of this environmental assessment into account in the preparation of the plans and programmes concerned, in accordance with Article 8 of that Directive. 2. By 21 July 2004, the Commission shall, in agreement with Member States, develop suitable methods for implementing the strategic environmental assessment with the objective of ensuring, inter alia, appropriate coordination, avoiding duplication of effort, and achieving simplification and acceleration of planning processes for cross-border projects and corridors. The results of this work and of the environmental assessment of the TEN projects carried out by Member States pursuant to Directive 2001/42/EC shall be taken into account, as appropriate, by the Commission in its report on the guidelines and the possible accompanying legislative proposals to revise the guidelines provided for in Article 18(3) of this Decision. (13) OJ L 197, 21.7.2001, p. 30.";" 5) in Article 9, paragraph 3 shall be replaced by the following: "3. The network shall also include infrastructure for traffic management, user information, dealing with incidents and emergencies and electronic fee collection, such infrastructure being based on active cooperation between traffic management systems at European, national and regional level and providers of travel and traffic information and value added services, which will ensure the necessary complementarity with applications whose deployment is facilitated under the trans-European telecommunications networks programme."; 6) Article 10 shall be replaced by the following: "Article 10 Characteristics 1. The rail network shall comprise high-speed rail lines and conventional rail lines. 2. The high-speed rail network, whether using current or new technology, shall comprise: (a) specially built high-speed lines equipped for speeds generally equal to or greater than 250 km/h; (b) specially upgraded high-speed lines equipped for speeds of the order of 200 km/h; (c) specially upgraded high-speed lines or lines specially built for high speed and connected to the high-speed rail network which have special features as a result of topographical or environmental, relief or town-planning constraints, on which speed must be adapted individually. The high-speed rail network shall consist of the lines indicated in Annex I. Essential requirements and technical specifications for interoperability applicable to high-speed rail lines using current technology shall be defined in accordance with Council Directive 96/48/EC of 23 July 1996 on the interoperability of the trans-European high-speed rail system (14). Member States shall give the Commission prior notice of the opening of any high-speed line and of the line's technical characteristics. 3. The conventional rail network shall comprise lines for the conventional transport by rail of passengers and freight, including the rail segments of the trans-European combined transport network referred to in Article 14, access links to sea and inland ports of common interest and those freight terminals which are open to all operators. Essential requirements and technical specifications for interoperability applicable to the conventional rail lines are defined in accordance with Directive 2001/16/EC of the European Parliament and of the Council of 19 March 2001 on the interoperability of the trans-European conventional rail system (15). 4. The rail network shall include the infrastructures and the facilities which enable rail and road and, where appropriate, maritime services and air transport services to be integrated. In this regard, particular attention shall be paid to the connection of regional airports to the network. 5. The rail network shall fulfil at least one of the following functions: (a) play an important role in long-distance passenger traffic; (b) permit interconnection with airports, where appropriate; (c) permit access to regional and local rail networks; (d) facilitate freight transport by means of the identification and development of trunk routes dedicated to freight or routes on which freight trains have a priority; (e) play an important role in combined transport; (f) permit interconnection via ports of common interest with short sea shipping and inland waterways. 6. The rail network shall offer users a high level of quality and safety, by virtue of its continuity and of the gradual implementation of its interoperability, which shall be brought about in particular by technical harmonisation and the ERTMS harmonised command and control system recommended for the European railway network. To this end, a deployment plan, coordinated with national plans, shall be established by the Commission in consultation with the Member States. (15) OJ L 110, 20.4.2001, p. 1.";" 7) Article 11 shall be amended as follows: (a) the following paragraph shall be inserted: "3b. The inland ports of the network equipped with transhipment facilities for intermodal transport or with an annual freight traffic volume of at least 500 000 tonnes are shown in Annex I."; (b) paragraph 4 shall be replaced by the following: "4. The network shall also include the traffic management infrastructure. This shall entail in particular the establishment of an interoperable, intelligent traffic and transport system known as the "River Information Services" intended to optimise the existing capacity and safety of the inland waterway network and to improve interoperability with other modes of transport."; 8) the following Article shall be inserted: "Article 12a Motorways of the sea 1. The trans-European network of motorways of the sea is intended to concentrate flows of freight on sea-based logistical routes in such a way as to improve existing maritime links or to establish new viable, regular and frequent maritime links for the transport of goods between Member States so as to reduce road congestion and/or improve access to peripheral and island regions and States. Motorways of the sea should not exclude the combined transport of persons and goods, provided that freight is predominant. 2. The trans-European network of motorways of the sea shall consist of facilities and infrastructure concerning at least two ports in two different Member States. The facilities and infrastructure shall include elements, in at least one Member State, such as the port facilities, electronic logistics management systems, safety and security and administrative and customs procedures, as well as infrastructure for direct land and sea access, including ways of ensuring year-round navigability, in particular the availability of facilities for dredging and icebreakers for winter access. 3. Waterways or canals, as identified in Annex I, which link two European motorways of the sea, or two sections thereof, and make a substantial contribution to shortening sea routes, increasing efficiency and saving shipping time shall form part of the trans-European network of motorways of the sea. 4. The projects of common interest of the trans-European network of motorways of the sea shall be proposed by at least two Member States and shall be geared to actual needs. The projects proposed shall in general involve both the public and private sectors in accordance with procedures which, before aid granted from the national budgets can be supplemented, if necessary, by aid from the Community, provide for a tendering process in one of the following forms: (a) a public call for tenders organised jointly by the Member States concerned, intended to establish new links from the category A port, as defined in Article 12(2), which they select in advance within each sea area, as referred to in project No 21 in Annex III; (b) in so far as the location of the ports is comparable, a public call for tenders organised jointly by the Member States concerned and targeting consortia bringing together at least shipping companies and ports located in one of the sea areas, as referred to in project No 21 in Annex III. 5. The projects of common interest of the trans-European network of motorways of the sea:  shall focus on the facilities and infrastructure which make up the network of motorways of the sea,  may include, without prejudice to Articles 87 and 88 of the Treaty, start-up aid if, as a result of the tendering process referred to in paragraph 4, public support is deemed necessary for the financial viability of the project. Start-up aid shall be limited to two years and shall be granted only in support of duly justified capital costs. The aid may not exceed the minimum estimated amount required to start up the links concerned. The aid may not lead to distortions of competition in the relevant markets contrary to the common interest,  may also include activities which have wider benefits and are not linked to specific ports, such as making available facilities for ice-breaking and dredging operations, as well as information systems, including traffic management and electronic reporting systems. 6. The Commission shall, within three years, submit to the Committee referred to in Article 18 an initial list of specific projects of common interest, thereby putting the concept of the motorways of the sea into concrete form. This list shall also be communicated to the European Parliament. 7. The projects of common interest of the trans-European network of motorways of the sea shall be submitted to the Commission for approval"; 9) the following paragraph shall be added to Article 13: "3. International and Community connecting points shall be gradually linked to the high-speed lines of the rail network, where appropriate. The network shall include the infrastructures and the facilities which permit the integration of air and rail transport services and, where appropriate, maritime transport services."; 10) the following Section shall be inserted: "SECTION 10a COORDINATION BETWEEN MEMBER STATES Article 17a European Coordinator 1. In order to facilitate the coordinated implementation of certain projects, in particular cross-border projects or sections of cross-border projects included among the projects declared to be of European interest referred to in Article 19a, the Commission may designate, in agreement with the Member States concerned, and after having consulted the European Parliament, a person called the "European Coordinator". The European Coordinator shall act in the name of and on behalf of the Commission. The remit of the European Coordinator shall normally relate to a single project, especially in the case of a cross-border project, but may, if necessary, be extended to cover the whole of a major axis. The European Coordinator shall draw up together with the Member States concerned a work plan for his/her activities. 2. The European Coordinator shall be chosen, in particular, on the basis of his/her experience of European institutions and knowledge of issues relating to the financing and the socio-economic and environmental evaluation of major projects. 3. The Commission decision designating the European Coordinator shall specify how he/she is to perform the tasks referred to in paragraph 5. 4. The Member States concerned shall cooperate with the European Coordinator and give him/her the information required to perform the tasks referred to in paragraph 5. 5. The European Coordinator shall: (a) promote, in cooperation with the Member States concerned, joint methods for the evaluation of projects and, where appropriate, advise project promoters on the financial package for the projects; (b) draw up a report every year for the European Parliament, the Commission and the Member States concerned on progress achieved in the implementation of the project(s) for which he/she is responsible, new regulatory or other developments which could affect the characteristics of the projects and any difficulties and obstacles which may result in a significant delay in relation to the dates indicated in Annex III; (c) consult, together with the Member States concerned, regional and local authorities, operators, transport users, and representatives of civil society with a view to gaining fuller knowledge of the demand for transport services, the possibilities of investment funding and the type of services that must be provided in order to facilitate access to such funding. 6. Without prejudice to the applicable procedures laid down in Community and national law, the Commission may request the opinion of the European Coordinator when examining applications for Community funding for projects or groups of projects for which the European Coordinator is responsible."; 11) Article 18 shall be amended as follows: (a) the title shall be replaced by the following: "Committee for monitoring guidelines and the exchange of information"; (b) Paragraph 1 shall be replaced by the following: " 1. The Member States shall provide the Commission with abstracts of national plans and programmes which they are drawing up with a view to development of the trans-European transport network, in particular in relation to the projects declared to be of European interest referred to in Article 19a. Once adopted, the Member States shall send the national plans and programmes to the Commission for information."; (c) Paragraph 3 shall be replaced by the following: "3. The Commission shall report every two years to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions on the implementation of the guidelines described in this Decision. The Committee set up under paragraph 2 shall assist the Commission with drawing up the report. The report shall be accompanied where necessary by legislative proposals to revise the guidelines; these legislative proposals may, if necessary, include amendments to the list of priority projects in Annex III or the addition to that list of projects that are in conformity with Article 19(1). The revision shall have particular regard to projects that contribute to the territorial cohesion of the European Union in accordance with Article 19(l)(e)."; 12) Article 19 shall be replaced by the following: "Article 19 Priority projects 1. The priority projects shall be projects of common interest referred to in Article 7 where examination confirms that they: (a) are intended to eliminate a bottleneck or complete a missing link on a major route of the trans-European network, in particular projects which are cross-border projects, cross natural barriers or have a cross-border section; (b) are on such a scale that long-term planning at European level will help signfiicantly; (c) present, overall, potential socio-economic net benefits and other socio-economic advantages; (d) significantly improve the mobility of goods and persons between Member States and thus also contribute to the interoperability of national networks; (e) contribute to the territorial cohesion of the European Union by integrating the networks of the new Member States and improving connections with the peripheral and island regions; (f) contribute to the sustainable development of transport by improving safety and reducing environmental damage caused by transport, in particular by promoting a modal shift towards railways, intermodal transport, inland waterways and maritime transport; (g) demonstrate commitment on the part of the Member States concerned to carrying out studies and evaluation procedures in time to complete the work in accordance with a date agreed in advance, based upon national plans or any other equivalent document relating to the project in question. 2. The priority projects on which work is due to start before 2010, the sections thereof and the dates agreed for completing the work referred to in paragraph 1(g) are set out in Annex III. 3. By 2010 the Commission shall draft a progress report and, if necessary, propose amendments to the list of priority projects identified in Annex III in line with paragraph 1."; 13) the following Articles shall be inserted: "Article 19a Declaration of European interest 1. The priority projects identified in Annex III are declared to be of European interest. This declaration is made solely in accordance with the procedure laid down in the Treaty and in the legal acts based thereon. 2. Without prejudice to the legal basis of the Community financial instrument in question: (a) when submitting their projects under the Cohesion Fund, in accordance with Article 10 of Regulation (EC) No 1164/94 (16), the Member States shall give appropriate priority to the projects declared to be of European interest; (b) when submitting their projects under the budget for the trans-European networks, in accordance with Articles 9 and 10 of Regulation (EC) No 2236/95 (17), the Member States shall give appropriate priority to the projects declared to be of European interest; (c) the Commission shall encourage the Member States to take into account the projects declared to be of European interest when planning the programming of the Structural Funds, in particular in regions covered by Objective 1, having regard to national transport plans falling within the scope of existing Community support frameworks; (d) the Commission shall ensure that the countries qualifying for the Instrument for Structural Policies for Pre-accession give appropriate priority, when submitting their projects under that instrument in accordance with Articles 2 and 7 of Regulation (EC) No 1267/1999 (18), to the projects declared to be of European interest. 3. When forecasting its financial needs, the Commission shall give appropriate priority to the projects declared to be of European interest. 4. In the event of a significant delay, in relation to the deadline of 2010, in starting work on one of the projects declared to be of European interest, the Commission shall ask the Member States concerned to give the reasons for the delay within three months. On the basis of the reply given, the Commission shall consult all the Member States concerned in order to solve the problem which has led to the delay. The Commission may, in consultation with the Committee set up under Article 18(2), and as part of its active monitoring of the implementation of the project declared to be of European interest and having due regard to the principle of proportionality, decide to adopt appropriate measures. The Member States concerned shall be given the opportunity to submit observations on such measures before their adoption. The European Parliament shall be informed immediately of any measure taken. In adopting these measures, the Commission shall take due account of the share of responsibility for the delay of each Member States concerned and shall refrain from taking measures that would affect the realisation of the project in Member States not responsible for the delay. 5. In the event that a project declared to be of European interest is not substantially completed within a reasonable period of time after the expected date of its completion indicated in Annex III, and all Member States concerned are responsible for the delay, the Commission shall review the project, in accordance with the procedure referred to in paragraph 4, with a view to withdrawing its classification as a project declared to be of European interest by means of the revision procedure referred to in Article 18(3). The Commission shall, in any event, review the project at the end of a period of fifteen years after it has been declared to be of European interest within the meaning of this Decision. 6. Five years after completion of a project declared to be of European interest or of one of the sections thereof, the Member States concerned shall carry out an assessment of its socio-economic impact and its impact on the environment, including its impact on trade and the free movement of persons and goods between Member States, on territorial cohesion and on sustainable development. Member States shall inform the Commission of the results of this assessment. 7. Where a project declared to be of European interest includes a cross-border section which is technically and financially indivisible, the Member States concerned shall coordinate their procedures for assessing the socio-economic effects thereof and use their best endeavours to conduct a transnational enquiry prior to granting construction permission and within the existing framework. 8. Other sections of projects of European interest will be coordinated bilaterally or multilaterally by the Member States on a case by case basis. 9. The coordinated actions or transnational enquiries referred to in paragraph 7 shall apply without prejudice to the obligations imposed by the Community legislation on environmental protection, and particularly those relating to environmental impact assessment. The Member States concerned shall inform the Commission when such coordinated actions or transnational enquiries are launched and of the results. The Commission shall include that information in the report referred to in Article 18(3). Article 19b Cross-border sections In the context of certain priority projects, cross-border sections between two Member States, including motorways of the sea, shall be identified by the Member States on the basis of criteria defined by the Committee set up under Article 18(2) and notified to the Commission. These will be, notably, sections which are technically and financially indivisible or to which the Member States concerned commit themselves jointly and for which they put in place a common structure. (18) Council Regulation (EC) No 1267/1999 of 21 June 1999 establishing an Instrument for Structural Policies for Pre-accession (OJ L 161, 26.6.1999, p. 73). Regulation as last amended by Regulation (EC) No 2500/2001 (OJ L 342, 27.12.2001, p. 1).";" 14) Articles 20 and 21 shall be deleted. 15) The Annexes shall be amended as follows: 1. In Annex I, sections 2, 3, 4 and 6 and the attached maps shall be replaced as indicated in Annex I to this Decision. 2. In Annex III: (a) the title shall be replaced by the following: "Priority projects on which work is due to start before 2010"; (b) the content shall be replaced by the text set out in Annex II to this Decision. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 3 This Decision is addressed to the Member States. Done at Strasbourg, 29 April 2004. For the European Parliament The President P. COX For the Council The President M. MCDOWELL (1) OJ C 362 E, 18.12.2001, p. 205 and OJ C 20 E, 28.1.2003, p. 274. (2) OJ C 125, 27.5.2002, p. 75. (3) OJ C 278, 14.11.2002, p. 7. (4) Opinions of the European Parliament of 30 May 2002 (OJ C 187 E, 7.8.2003, p. 130) and of 11 March 2004 (not yet published in the Official Journal), Council Common Position of 14 April 2004 (not yet published in the Official Journal) and Position of the European Parliament of 21 April 2004 (not yet published in the Official Journal). (5) OJ L 228, 9.9.1996, p. 1. Decision as last amended by Decision No 1346/2001/EC (OJ L 185, 6.7.2001, p. 1). (6) OJ L 197, 21.7.2001, p. 30. (7) OJ L 175, 5.7.1985, p. 40. Directive as last amended by Directive 2003/35/EC of the European Parliament and of the Council (OJ L 156, 25.6.2003, p. 17). (8) OJ L 103, 25.4.1979, p. 1. Directive as last amended by Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36). (9) OJ L 206, 22.7.1992, p. 7. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (10) OJ L 75, 15.3.2001, p. 1. (11) OJ L 196, 2.8.2003, p. 1. (12) OJ L 103, 25.4.1979, p. 1. Directive as last amended by Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36). (14) OJ L 235, 17.9.1996, p. 6. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (16) Council Regulation (EC) No 1164/94 of 16 May 1994 establishing a Cohesion Fund (OJ L 130, 25.5.1994, p. 1). Regulation as last amended by Regulation (EC) No 1265/1999 (OJ L 161, 26.6.1999, p. 62). (17) Council Regulation (EC) No 2236/95 of 18 September 1995 laying down general rules for the granting of Community financial aid in the field of trans-European networks (OJ L 228, 23.9.1995, p. 1). Regulation as amended by Regulation (EC) No 1655/1999 of the European Parliament and of the Council (OJ L 197, 29.7.1999, p. 1). ANNEX I Annex I to Decision No 1692/96/EC shall be amended as follows: 1. Sections 2, 3 and 4 shall be replaced by the following: "Section 2: Road Network 2.0. Europe 2.1. Belgium 2.2. Denmark 2.3. Germany 2.4. Greece 2.5. Spain 2.6. France 2.7. Ireland 2.8. Italy. 2.9. Luxembourg 2.10. Netherlands 2.11. Austria 2.12. Portugal 2.13. Finland 2.14. Sweden 2.15. United Kingdom Section 3: Rail Network 3.0. Europe 3.1. Belgium 3.2. Denmark 3.3. Germany 3.4. Greece 3.5. Spain 3.6. France 3.7. Ireland 3.8. Italy. 3.9. Luxembourg 3.10. Netherlands 3.11. Austria 3.12. Portugal 3.13. Finland 3.14. Sweden 3.15. United Kingdom Section 4: Inland Waterways network and Inland Ports" 2. Section 6 shall be replaced by the following: "Section 6: Airports network 6.0. Europe 6.1. Belgium/Denmark/Germany/Luxembourg/Netherlands/Austria 6.2. Greece 6.3 Spain/Portugal 6.4. France 6.5. Ireland/United Kingdom 6.6. Italy 6.7. Finland/Sweden" 3. The following maps shall replace the corresponding maps in Decision No 1692/96/EC. ANNEX II Annex III of Decision No 1692/96/EC shall be replaced by the following: "ANNEX III PRIORITY PROJECTS ON WHICH WORK IS DUE TO START BEFORE 2010 1. Railway axis Berlin-Verona/Milano-Bologna-Napoli-Messina-Palermo ¢ Halle/Leipzig-NÃ ¼rnberg (2015); ¢ NÃ ¼rnberg-MÃ ¼nchen (2006); ¢ MÃ ¼nchen-Kufstein (2015); ¢ Kufstein-Innsbruck (2009); ¢ Brenner tunnel (2015), cross-border section; ¢ Verona-Napoli (2007); ¢ Milano-Bologna (2006); ¢ Rail/road bridge over the Strait of Messina-Palermo (2015). 2. High-speed railway axis Paris-Bruxelles/Brussel-KÃ ¶ln-Amsterdam-London ¢ Channel tunnel-London (2007); ¢ Bruxelles/Brussel-Liege-KÃ ¶ln (2007); ¢ Bruxelles/Brussel-Rotterdam-Amsterdam (2007) (1) 3. High-speed railway axis of south-west Europe ¢ Lisboa/Porto-Madrid (2011) (2); ¢ Madrid-Barcelona (2005); ¢ Barcelona-Figueras-Perpignan (2008); ¢ Perpignan-Montpellier (2015); ¢ Montpellier-NÃ ®mes (2010); ¢ Madrid-Vitoria-IrÃ ºn/Hendaye (2010); ¢ IrÃ ºn/Hendaye-Dax, cross-border section (2010); ¢ Dax-Bordeaux (2020); ¢ Bordeaux-Tours (2015). 4. High-speed railway axis east ¢ Paris-Baudrecourt (2007); ¢ Metz-Luxembourg (2007); ¢ SaarbrÃ ¼cken-Mannheim (2007). 5. Betuwe line (2007). 6. Railway axis Lyon-Trieste-DivaÃ a/Koper-DivaÃ a-Ljubljana-Budapest-Ukrainian border (3) ¢ Lyon-St Jean de Maurienne (2015); ¢ Mont-Cenis tunnel (2015-2017), cross-border section; ¢ Bussoleno-Torino (2011); ¢ Torino-Venezia (2010); ¢ Venezia-Ronchi Sud-Trieste DivaÃ a (2015); ¢ Koper-DivaÃ a-Ljubljana (2015) ¢ Ljubljana-Budapest (2015). 7. Motorway axis Igoumenitsa/Patra-Athina-Sofia-Budapest ¢ Via Egnatia (2006); ¢ Pathe (2008); ¢ Sofia-Kulata-Greek/Bulgarian border motorway (2010), with Promahon-Kulata as cross-border section; ¢ Nadlac-Sibiu motorway (branch towards Bucuresti and ConstanÃ £a) (2007). 8. Multimodal axis Portugal/Spain-rest of Europe (4) ¢ Railway La CoruÃ ±a-Lisboa-Sines (2010); ¢ Railway Lisboa-Valladolid (2010); ¢ Railway Lisboa-Faro (2004); ¢ Lisboa-Valladolid motorway (2010); ¢ La CoruÃ ±a-Lisboa motorway (2003); ¢ Sevilla-Lisboa motorway (completed 2001 ); ¢ New Lisboa airport (2015). 9. Railway axis Cork-Dublin-Belfast-Stranraer (5) (2001) 10. Malpensa (completed 2001) (6) 11. Ã resund fixed link (completed 2000) (7) 12. Nordic triangle railway/road axis ¢ Road and railway projects in Sweden (8) (2010); ¢ Helsinki-Turku motorway (2010); ¢ Railway Kerava-Lahti (2006); ¢ Helsinki-Vaalimaa motorway (2015); ¢ Railway Helsinki-Vainikkala (Russian border) (2014). 13. UK/Ireland/Benelux road axis (2010) 14. West coast main line (2007) 15. Galileo (2008) 16. Freight railway axis Sines-Madrid-Paris ¢ New high-capacity rail axis across the Pyrenees; ¢ Railway Sines-Badajoz (2010). ¢ Railway line Algeciras-Bobadilla (2010) 17. Railway axis Paris-Strasbourg-Stuttgart-Wien-Bratislava ¢ Baudrecourt-Strasbourg-Stuttgart (2015) with the Kehl bridge as cross-border section; ¢ Stuttgart-Ulm (2012); ¢ MÃ ¼nchen-Salzburg (2015), cross-border section; ¢ Salzburg-Wien (2012); ¢ Wien-Bratislava (2010), cross-border section. 18. Rhine/Meuse-Main-Danube inland waterway axis (9) ¢ Rhine-Meuse (2019) with the lock of Lanaye as cross-border section; ¢ Vilshofen-Straubing (2013); ¢ Wien-Bratislava (2015) cross-border section; ¢ Palkovicovo-MohÃ ¡cs (2014); ¢ Bottlenecks in Romania and Bulgaria (2011). 19. High-speed rail interoperability on the Iberian peninsula ¢ Madrid-AndalucÃ ­a (2010); ¢ North-east (2010); ¢ Madrid-Levante and Mediterranean (2010); ¢ North/North-west corridor, including Vigo-Porto (2010); ¢ Extremadura (2010). 20. Fehmarn Belt railway axis ¢ Fehmarn Belt fixed rail/road link (2014); ¢ Railway for access in Denmark from Ã resund (2015); ¢ Railway for access in Germany from Hamburg (2015); ¢ Railway Hannover-Hamburg/Bremen (2015). 21. Motorways of the sea Projects of common interest identified in accordance with Article 12a and concerning the following motorways of the sea: ¢ Motorway of the Baltic Sea (linking the Baltic Sea Member States with Member States in Central and Western Europe, including the route through the North Sea/Baltic Sea Canal (Kiel Canal) (2010)); ¢ Motorway of the sea of western Europe (leading from Portugal and Spain via the Atlantic Arc to the North Sea and the Irish Sea) (2010); ¢ Motorway of the sea of south-east Europe (connecting the Adriatic Sea to the Ionian Sea and the Eastern Mediterranean to include Cyprus) (2010); ¢ Motorway of the sea of south-west Europe (western Mediterranean), connecting Spain, France, Italy and including Malta, and linking with the motorway of the sea of south-east Europe (10) (2010). 22. Railway axis Athina-Sofia-Budapest-Wien-Praha-NÃ ¼rnberg/Dresden (11) ¢ Railway Greek/Bulgarian border-Kulata-Sofia-Vidin/Calafat (2015); ¢ Railway Curtici-Brasov (towards Bucuresti and Constanta) (2010); ¢ Railway Budapest-Wien (2010), cross-border section; ¢ Railway BÃ eclav-Praha-NÃ ¼rnberg (2010), with NÃ ¼rnberg-Praha as cross-border section. ¢ Railway axis Praha-Linz (2016). 23. Railway axis Gdansk-Warszawa-Brno/Bratislava-Wien (12) ¢ Railway Gdansk-Warszawa-Katowice (2015); ¢ Railway Katowice-BÃ eclav (2010); ¢ Railway Katowice-Zilina-Nove Mesto n.V. (2010). 24. Railway axis Lyon/Genova-Basel-Duisburg-Rotterdam/Antwerpen ¢ Lyon-Mulhouse-MÃ ¼lheim (13), with Mulhouse-MÃ ¼lheim as cross-border section (2018); ¢ Genova-Milano/Novara-Swiss border (2013); ¢ Basel-Karlsruhe (2015); ¢ Frankfurt-Mannheim (2012); ¢ Duisburg-Emmerich (2009) (14); ¢ "Iron Rhine" Rheidt-Antwerpen, cross-border section (2010). 25. Motorway axis Gdansk-Brno/Bratislava-Wien (15) ¢ Gdansk-Katowice motorway (2010); ¢ Katowice-Brno/Zilina motorway (2010), cross-border section; ¢ Brno-Wien motorway (2009), cross-border section. 26. Railway/road axis Ireland/United Kingdom/continental Europe ¢ Road/railway axis linking Dublin with the North (Belfast-Larne) and South (Cork) (2010) (16); ¢ Road/railway axis Hull-Liverpool (2015); ¢ Railway Felixstowe-Nuneaton (2011); ¢ Railway Crewe-Holyhead (2008). 27. "Rail Baltica" axis Warsaw-Kaunas-Riga-Tallinn-Helsinki ¢ Warsaw-Kaunas (2010); ¢ Kaunas-Riga (2014); ¢ Riga-Tallinn (2016). 28. "Eurocaprail" on the Brussels-Luxembourg-Strasbourg railway axis ¢ Brussels-Luxembourg-Strasbourg (2012). 29. Railway axis of the Ionian/Adriatic intermodal corridor ¢ Kozani-Kalambaka-Igoumenitsa (2012); ¢ Ioannina-Antirrio-Rio-Kalamata (2014). 30. Inland waterway Seine-Scheldt. ¢ Navigability improvements Deulemont-Gent (2012-2014-2016); ¢ CompiÃ ¨gne-Cambrai (2012-2014-2016). The date, agreed in advance, for completing the work is shown in brackets. The dates for completing the work for projects 1 to 20 and 30 and the details of the sections are as indicated in the High-Level Group's report where these have actually been identified.". (1) Including the two high-speed train stations in Rotterdam and Amsterdam which were not included in the project endorsed by the Essen European Council in 1994. (2) Including links Lisboa-Porto (2013), Lisboa-Madrid (2010) and Aveiro-Salamanca (2015). (3) Parts of this route correspond to pan-European corridor V. (4) Including upgrade of ports and airports (2015) as in accordance with the contents endorsed by the Essen/Dublin European Council. (5) A further increase in capacity on this line was decided in 2003 and added as a separate project. (6) Project completed. (7) Project completed. (8) A few short sections of road and railway line will be completed between 2010 and 2015. (9) Part of this route corresponds to the definition of pan-European corridor VII. (10) Including to the Black Sea. (11) This major route largely corresponds to the definition of pan-European corridor IV. (12) This major route largely corresponds to the definition of pan-European corridor VI. (13) Including the TGV Rhin-RhÃ ´ne, minus the western branch. (14) Project No 5 (Betuwe line) links Rotterdam and Emmerich. (15) This major route largely corresponds to the definition of pan-European corridor VI. (16) Including Essen project No 13: road axis Ireland/United Kingdom/Benelux.